FILED
                              NOT FOR PUBLICATION                           DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FELIX HERNANDEZ-ARROYO,                          No.   15-71206

               Petitioner,                       Agency No. A200-978-988

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Felix Hernandez-Arroyo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

Hernandez-Arroyo failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

      Hernandez-Arroyo’s contentions that the BIA applied an incorrect legal

standard, considered facts not in the record, failed to show proper consideration of

all factors, and failed to address all issues raised on appeal are not supported by the

record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need

not “write an exegesis on every contention” (internal citation omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   15-71206